Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered.
Applicant argues that Wise (US 9352741) does not teach the amended claim 1. In particular, the features amended into claim 1 are not taught. 
However, Wise alone has not been used to teach the amended claim 1, but rather Wise in view of Anderson. As such, this argument is moot. 
Applicant argues that Wise does not teach the amended claim 11. In particular, that instead Wise discloses creep control may be implemented in both a forward and reverse direction, but this is not the same as what is required by the instant claim. Still further, that Wise provides no differentiation between forward drive operations and reverse drive operation of the vehicle, instead the same creep control is implemented in both directions while traveling at low speeds. 
However, Wise does contemplate outputting a different engine output based upon the direction of travel of the vehicle and the intended direction of travel of the vehicle. While not previously required for rejection, Col 6 lines 1-14 discuss that despite a driver selected direction of motion, for example, due to a hill, rollback may be occurring causing the vehicle to actually travel in a direction opposite or different from the intended direction of motion. In such a situation, where for example the vehicle naturally wants to roll down the hill in the reverse direction, at the same accelerator position, the engine would be outputting adjustment torque to prevent motion when the engine is in the forward direction and when in the reverse direction either the same or a lower adjustment torque would be output as some level of motion in the desired travel of direction is acceptable. These teachings result in 
As such, this argument is unpersuasive. 
Applicant argues that Wise does not teach the amended claim 16. In particular, the features amended into claim 16 are not taught. 
However, Wise alone has not been used to teach amended claim 16, but rather Wise in view of Anderson. As such, this argument is moot. 
Applicant argues that Anderson (US 20150224845) does not remedy the deficiencies of Wise in regards to independent claim 1 and the combination of Wise and Anderson does not render the claim obvious. In particular, Anderson does not disclose the newly amended claim language. That Anderson teaches the opposite of what is required by the claims, changing suspension settings in response to detecting an obstacle and the vehicle driving too fast so that a predicted collision with the object can be avoided or reduced. 
However, Anderson teaches when in the presence of an obstacle or under unusual driving conditions, commanding the vehicle to change throttle position ([0428]). This reads upon requires some sort of obstacle detection, which is obstacle detection circuitry and adjusts the response of the prime mover by adjusting the throttle position. Likewise, this happens based upon traveling at or below a speed determined based on road conditions, including the presence of obstacles ([1406], [1410]). 
As such, this reads on the limitations of the claim and an updated rejection has been provided below addressing the amended claim. 
Applicant argues the combination of Wise and Anderson does not render independent claim 16 obvious and Anderson does not remedy the deficiencies of Wise. Applicant continues that the Office acknowledges Wise does not disclose, teach, or suggest the detection of the claimed “deceleration condition” or the remapping performed based on the detection of the deceleration condition, and 
This citation is indeed not a full response, additional citations should have been provided in the previous office action. The previously made citations of Anderson were intended to show only that deceleration was observed and that certain situations of deceleration are an unusual vehicle circumstance. Additional citations of Anderson have been provided explaining that the throttle is adjusted based upon unusual vehicle circumstances, where the combination of these citations of Anderson modified into Wise teach the claim. 
As such, this argument is persuasive and new grounds of rejection have been provided below again using Wise and Anderson. 
Applicant argues that all dependent claims are allowable at least by virtue of their dependency on an allegedly allowable base claim. 
This argument is unpersuasive for at least the reasons given above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 13 are rejected under 35 U.S.C. 102(a) as being anticipated by Wise et al. (US 9352741).
In regards to claim 11, Wise teaches a method (Fig 2), comprising: 
receiving, by a processing circuit, an indication regarding at least one of a position of an accelerator of a vehicle and a speed of the vehicle, the position corresponding with an associated response of a prime mover of the vehicle, the associated response including at least one of a torque output and a power output of the prime mover; (Col 9 lines 45-58, steps 206 and 208, powertrain operations are monitored including operator commanded acceleration from the accelerator pedal. Col 10 lines 24-34 output torque is adjusted based on operator request. Col 5 lines 20-37, controller 5 monitors signals from sensors.)
determining, by the processing circuit, a reverse condition regarding the vehicle driving in reverse; (Col 6 lines 1-4 vehicle may be set in reverse, which indicates rotational direction of output.) and 
remapping, by the processing circuit, the associated response of the prime mover of the vehicle in response to the reverse condition such that the associated response of the prime mover is reduced for a respective position of the accelerator during the reverse condition relative to a forward operation condition of the vehicle. (Col 5 lines 20-37, controller 5 monitors signals from sensors and adjust actuators and settings. Col 10 lines 51-53, in step 210 the operation of the powertrain system is modified. Col 8 lines 28-32, when conditions for creep torque request are met, output torque is adjusted to meet the request. Col 6 lines 1-14 vehicle may be set in reverse, which indicates rotational direction of output. Vehicle may move in direction different than operator intended direction, for example rollback caused by a hill. In such a situation, where for example the vehicle naturally wants to roll down the hill in the reverse direction, at the same accelerator position, the engine would be outputting adjustment torque to prevent motion when the engine is in the forward direction and when in the 

In regards to claim 13, Wise teaches the method of claim 11, further comprising: 
monitoring, by the processing circuit, the speed of the vehicle; (Col 4 lines 28-35, transmission output speed sensor 93 monitors output rotational speed at wheels to determine vehicle speed. Col 5 lines 20-37, controller 5 monitors signals from sensors.) and 
detecting, by the processing circuit, a creep condition for the vehicle regarding the speed of the vehicle being less than a threshold speed level; (Col 8 lines 15-42, a request for a change in creep torque may cause a change in torque output. Request for creep torque is an operating condition. When conditions for creep torque request are met, including a vehicle speed being less than a maximum speed, output torque is adjusted to meet the request, with the accelerator position set less than 5% which is above zero percent.) and 
remapping, by the processing circuit, the associated response of the prime mover in response to the creep condition such that the associated response of the prime mover provides an output at and above a zero percent position of the accelerator during the creep condition. (Col 8 lines 15-42, When conditions for creep torque request are met, including a vehicle speed being less than a maximum speed, output torque is adjusted to meet the request, with the accelerator position set less than 5% which is above zero percent.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Anderson et al. (US 20150224845).
In regards to claim 1, Wise teaches an apparatus (Fig 1), comprising: 
a position circuit structured to monitor a position of an accelerator of a vehicle, the position corresponding with an associated response of a prime mover of the vehicle, the associated response including at least one of a torque output and a power output of the prime mover; (Col 5 lines 48-55, operator commanded acceleration 112 input from accelerator varies from 0% to 100% indicating a corresponding output of power from the powertrain system. Col 8 lines 15-25 accelerator position is checked, meaning there must be circuitry present that monitors the position of the accelerator.)
a speed circuit structured to monitor a speed of the vehicle; (Col 4 lines 28-35, transmission output speed sensor 93 monitors output rotational speed at wheels to determine vehicle speed.) 
a response management circuit communicably coupled to the position circuit and the speed circuit, the response management circuit structured to: (Col 3 lines 48-56, hydraulic circuit applies clutches to adjust torque in response to control signal from connected controller 5. Col 5 lines 28-41, controller 5 is connected to brake controller, which is connected to output speed sensor 93 and receives accelerator pedal information for outputting torque. Controller 5 serves as response management circuit.)

determine that the indication satisfies a remapping condition, the remapping condition including at least one of a creep condition, an obstacle condition, a deceleration condition, and a reverse condition; (Col 8 lines 15-42, a request for a change in creep torque may cause a change in torque output. Request for creep torque is an operating condition, may include gear type, drive or reverse, or operator commanded breaking force, which is a deceleration condition.) and 
dynamically remap the associated response of the prime mover of the vehicle based on the position of the accelerator in response to the indication satisfying the remapping condition; (Col 8 lines 28-32, when conditions for creep torque request are met, output torque is adjusted to meet the request.) and 
	Wise does not teach:
	an obstacle detection circuit structured to detect the obstacle condition regarding an obstacle; 
	wherein the response management circuit is structured to remap the associated response of the prime mover in response to (i) the detection of the obstacle condition and (ii) the speed of the vehicle being less than a predefined obstacle threshold speed level. 
However, Anderson teaches a self-driving vehicle that may detect an obstacle or unusual vehicle condition ahead of the vehicle and command a change in throttle position to mitigate the response ([0428]). This happens when a wheel encounters the obstacle, although the process may equally begin earlier, provided the throttle is continually adjusted, still mitigating the vehicle's circumstances while they are present. Further, each section of road is assigned a target speed for the vehicle to travel at or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control apparatus of Wise by incorporating the teachings of Anderson, such that additional conditions for modifying the powertrain output of Wise are a determination of an obstacle or unusual vehicle condition ahead of the vehicle and a comparison of the speed of the vehicle with a threshold speed.
The motivation to do so is that, as acknowledged by Anderson, such a combination allows for the overall vehicle safety to be improved by allowing for a better estimate of the vehicle state and thereby to make better recommendations for control of the vehicle ([0429]).

In regards to claim 2, Anderson teaches a self-driving vehicle that may detect an obstacle or unusual vehicle condition ahead of the vehicle and command a change in throttle position to mitigate the response ([0428]). This happens when a wheel encounters the obstacle, although the process may equally begin earlier, provided the throttle is continually adjusted, still mitigating the vehicle's circumstances while they are present. Each section of road is assigned a target speed for the vehicle to travel at or below based on the road condition ([1410]). This results in the case where the throttle increases the output of the engine, while the accelerator is unmoved. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control apparatus of Wise, as already modified by Anderson, by further incorporating the teachings of Anderson, such that when attempting to overcome an obstacle and below a threshold speed, the powertrain output of Wise is modified by adjusting output without adjusting the accelerator.


In regards to claim 3, Anderson teaches a self-driving vehicle that may detect an obstacle or unusual vehicle condition ahead of the vehicle and command a change in throttle position to mitigate the response ([0428]). Further, the navigation system determines future driving conditions, including upcoming curves in the road, as well as predicts what level of rolling force will be experienced ([1186]). A turn requiring compensating force is a conventional example of an unusual vehicle condition, and as such, the throttle is also adjusted in this situation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control apparatus of Wise, as already modified by Anderson, by further incorporating the teachings of Anderson, such that the throttle is adjusted when it is determined that the vehicle is making a turn. 
The motivation to do so is that, as acknowledged by Anderson, such a modification allows an improvement in the overall safety of the vehicle, providing a better determination of vehicle state and allowing for better control thereby ([0429]). 

In regards to claim 4, Anderson teaches that a self-driving vehicle that may detect an obstacle or unusual vehicle condition ahead of the vehicle and command a change in throttle position to mitigate the response ([0428]). As this control is output only to mitigate the road condition, unusual road state, or obstacle, when the situation no longer requires mitigation, control must be ceased and the only logical and necessary response is to return to previous control. The only situations in which control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control apparatus of Wise, as already modified by Anderson by further incorporating the teachings of Anderson, such that when an obstacle or unusual vehicle condition are fully traversed and response mitigation is no longer required, mitigation is ceased. This must include when a wheel has overcome a respective obstacle. 
The motivation to do so is that, as acknowledged by Anderson, such an incorporating allows the vehicle to perform more safely ([0429]). 

In regards to claim 5, Wise, as modified by Anderson, teaches the apparatus of claim 1, further comprising a creep circuit structured to detect the creep condition regarding the speed of the vehicle being less than a creep threshold speed level, wherein the response management circuit is structured to remap the associated response of the prime mover such that the associated response of the prime mover provides an output at and above a zero percent position of the accelerator during the creep condition. (Col 8 lines 15-42, a request for a change in creep torque may cause a change in torque output. Request for creep torque is an operating condition. When conditions for creep torque request are met, including a vehicle speed being less than a maximum speed, output torque is adjusted to meet the request, with the accelerator position set less than 5% which is above zero percent.)

In regards to claim 6, Wise, as modified by Anderson, teaches the apparatus of claim 1, further comprising a reverse circuit structured to detect the reverse condition regarding the vehicle driving in reverse, wherein the response management circuit is structured to remap the associated response of the prime mover such that the associated response of the prime mover reduces for a respective position 

In regards to claim 7, Wise teaches the apparatus of claim 1.
Wise does not teach: further comprising a deceleration circuit structured to detect the deceleration condition regarding a deceleration event for the vehicle, wherein the response management circuit is structured to remap the associated response of the prime mover such that the associated response of the prime mover activates at a lower position of the accelerator than prior to the deceleration event upon a subsequent acceleration.
However, Anderson teaches during deceleration events outputting a higher torque than the desired torque requested where the difference between the desired torque and the output torque is based at least in part on the actuator or rotor acceleration, and following this a lower than desired torque will be applied during acceleration both to counteract inertia ([0036], [0089], [0276]). This includes determining a deceleration event to be an unusual circumstance. Anderson also teaches detecting an unusual vehicle circumstance and commanding a change in the throttle position to mitigate the response ([0428]). This results in changing the associated response of the prime mover with the position of the accelerator pedal and serves to update positions by accounting for and mitigating unusual events, including deceleration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control apparatus of Wise by incorporating the teachings of 
The motivation to do so is that, as acknowledged by Anderson, such a system allows for taking into account ride harshness on rough roads ([0090]), which one of ordinary skill would have recognized improves the comfort of the driver and passengers. 

In regards to claim 8, Anderson teaches a vehicle navigation system determines future driving conditions, including upcoming curves in the road and traffic, as well as predicts what level of rolling force will be experienced ([1186]), this is a route look-ahead circuit. Traffic is a conventional type of unusual vehicle condition requiring acceleration or deceleration. A turn in the road is also a conventional type of unusual vehicle situation. The vehicle includes look-ahead sensors ([0384]). Further, the self-driving vehicle containing the navigation system may detect an obstacle or unusual vehicle condition ahead of the vehicle and command a change in throttle position to mitigate the response ([0428]). In these conditions the accelerator position too is adjusted for predicted future control ([0545]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control system of Wise, as already modified by Anderson, by further incorporating the teachings of Anderson, such that the vehicle determines information about the route ahead of the vehicle and adjusts control, including throttle position based upon the route ahead. 
The motivation to do so is that, as acknowledged by Anderson, knowledge of future road conditions allows for improved control ([0545]) and increased safety of the vehicle ([0429]). 

In regards to claim 9, Wise, as modified by Anderson teaches the apparatus of claim 1, wherein the prime mover includes at least one of an electromagnetic device and an internal combustion engine. 

In regards to claim 10, Wise, as modified by Anderson, teaches the apparatus of claim 1, wherein the response management circuit is further structured to dynamically remap the associated response of at least one of a braking system and the prime mover of the vehicle based on a position of a brake of the vehicle. (Col 5 lines 55-60, operator commanded braking force 113 can range from 0% to 100% which changes braking torque. This is changing response of at least the braking system based on a position of the brake of the vehicle.)

In regards to claim 12, Wise teaches the method of claim 11, further comprising: 
monitoring, by the processing circuit, the speed of the vehicle; (Col 4 lines 28-35, transmission output speed sensor 93 monitors output rotational speed at wheels to determine vehicle speed. Col 5 lines 20-37, controller 5 monitors signals from sensors.)
Wise also teaches a request for a change in creep torque may cause a change in torque output. A request for creep torque is an operating condition, it may include operator commanded breaking force, which is a deceleration condition (Col 8 lines 15-42).
Wise does not teach: 
detecting, by the processing circuit, a deceleration condition regarding a deceleration event for the vehicle; and 
remapping, by the processing circuit, the associated response of the prime mover in response to the deceleration condition such that the associated response of the prime mover activates at a relatively lesser amount of depression of the accelerator from a non-depressed state of the accelerator than prior to the deceleration event upon a subsequent acceleration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control method of Wise by incorporating the teachings of Anderson, such that the response of the powertrain is higher than desired during deceleration, and this difference is determined based upon inertia and the detection of unusual circumstance.
The motivation to do so is that, as acknowledged by Anderson, such a system allows for taking into account ride harshness on rough roads ([0090]), which one of ordinary skill would have recognized improves the comfort of the driver and passengers.

In regards to claim 14, Wise teaches the method of claim 11, further comprising: 
Wise does not teach:
detecting, by the processing circuit, an obstacle condition regarding a respective wheel of the vehicle encountering and attempting to climb over an obstacle; and 
remapping, by the processing circuit, the associated response of the prime mover in response to the obstacle condition such that the associated response of the prime mover increases for a respective position of the accelerator during the obstacle condition and, therefore, the respective wheel is capable 
However, Anderson teaches a self-driving vehicle that may detect an obstacle or unusual vehicle condition ahead of the vehicle and command a change in throttle position to mitigate the response ([0428]). This happens when a wheel encounters the obstacle, although the process may equally begin earlier, provided the throttle is continually adjusted, still mitigating the vehicle's circumstances while they are present. Further, each section of road is assigned a target speed for the vehicle to travel at or below based on the road condition ([1410]), where road condition is defined based on obstacles and roughness ([1406]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control method of Wise by incorporating the teachings of Anderson, such that an additional condition for modifying the powertrain output of Wise is a determination of an obstacle or unusual vehicle condition ahead of the vehicle.
The motivation to do so is that, as acknowledged by Anderson, such a combination allows for the overall vehicle safety to be improved by allowing for a better estimate of the vehicle state and thereby to make better recommendations for control of the vehicle ([0429]). 

In regards to claim 15, Wise teaches the method of claim 11.
Wise does not teach: wherein the reduction in the associated response of the prime mover during the reverse condition provides reduced accelerator sensitivity and increased accelerator resolution over a range of travel of the accelerator.
However, Anderson teaches commanding a vehicle to output a change in throttle position based upon a detection of an unusual vehicle circumstance ([0428]). This may either increase or decrease the position of the throttle in relation to the position of the accelerator and therefore includes the resulting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control method of Wise, by incorporating the teachings of Anderson, such that throttle output is adjusted with the corresponding accelerator input, resulting in both the cases of increasing and decreasing the throttle position with respect to the accelerator position, including under the conditions of Wise. 
The motivation to do so is that, as acknowledged by Anderson, such a system allows for ride harshness on rough roads ([0090]), which one of ordinary skill would have recognized improves the comfort of the driver and passengers.

In regards to claim 16, Wise teaches a system (Fig 1, vehicle in combination with apparatus forms system), comprising: 
a controller communicably and operatively coupled to an accelerator and a prime mover of a vehicle, the controller structured to: (Col 3 lines 48-56, hydraulic circuit applies clutches to adjust torque in response to control signal from connected controller 5. Col 5 lines 28-41, controller 5 is connected to brake controller, which is connected to output speed sensor 93 and receives accelerator pedal information for outputting torque. Controller 5 serves as response management circuit.)
receive an indication regarding at least one of a position of the accelerator and a speed of the vehicle, the position corresponding with an associated response of the prime mover; (Col 5 lines 
Wise also teaches a request for a change in creep torque may cause a change in torque output. A request for creep torque is an operating condition, it may include operator commanded breaking force, which is a deceleration condition (Col 8 lines 15-42).
Wise does not teach:
detect a deceleration condition regarding a deceleration event for the vehicle; and 
remap the associated response of the prime mover of the vehicle in response to the deceleration condition such that the associated response of the prime mover corresponds with a relatively greater power or torque output upon a subsequent acceleration relative to prior to the deceleration event. 
However, Anderson teaches during deceleration events outputting a higher torque than the desired torque requested where the difference between the desired torque and the output torque is based at least in part on the actuator or rotor acceleration, and following this a lower than desired torque will be applied during acceleration both to counteract inertia ([0036], [0089], [0276]). This includes determining a deceleration event to be an unusual circumstance. Anderson also teaches detecting an unusual vehicle circumstance and commanding a change in the throttle position to mitigate the response ([0428]). This results in changing the associated response of the prime mover with the position of the accelerator pedal and serves to update positions by accounting for and mitigating unusual events, including deceleration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control system of Wise by incorporating the teachings of 
The motivation to do so is that, as acknowledged by Anderson, such a system allows for ride harshness on rough roads ([0090]), which one of ordinary skill would have recognized improves the comfort of the driver and passengers.

In regards to claim 18, Wise, as modified by Anderson, teaches the system of claim 16, wherein the controller is further structured to; 
monitor the speed of the vehicle; (Col 4 lines 28-35, transmission output speed sensor 93 monitors output rotational speed at wheels to determine vehicle speed. Col 5 lines 20-37, controller 5 monitors signals from sensors.)
detect a creep condition for the vehicle regarding the speed of the vehicle being less than a threshold speed level; and (Col 8 lines 15-42, a request for a change in creep torque may cause a change in torque output. Request for creep torque is an operating condition. When conditions for creep torque request are met, including a vehicle speed being less than a maximum speed, output torque is adjusted to meet the request.)
remap the associated response in response to the creep condition such that the associated response of the prime mover provides an output at and above a zero percent position of the accelerator during the creep condition. (Col 8 lines 15-42, a request for a change in creep torque may cause a change in torque output. Request for creep torque is an operating condition. When conditions for creep torque request are met, including a vehicle speed being less than a maximum speed, output torque is adjusted to meet the request, with the accelerator position set less than 5% which is above zero percent.)

In regards to claim 19, Anderson teaches a self-driving vehicle that may detect an obstacle or unusual vehicle condition ahead of the vehicle and command a change in throttle position to mitigate the response ([0428]). This happens when a wheel encounters the obstacle, although the process may equally begin earlier, provided the throttle is continually adjusted, still mitigating the vehicle's circumstances while they are present. Further, each section of road is assigned a target speed for the vehicle to travel at or below based on the road condition ([1410]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain system of Wise by incorporating the teachings of Anderson, such that an additional condition for modifying the powertrain output of Wise is a determination of an obstacle or unusual vehicle condition ahead of the vehicle.
The motivation to do so is that, as acknowledged by Anderson, such a combination allows for the overall vehicle safety to be improved by allowing for a better estimate of the vehicle state and thereby to make better recommendations for control of the vehicle ([0429]).

In regards to claim 20, Wise, as modified by Anderson, teaches the system of claim 16, wherein the controller is further structured to;
detect a reverse condition regarding the vehicle driving in reverse, by determining at least one of (i) the vehicle is driving in reverse and (ii) the speed of the vehicle is less than a threshold speed level; (Col 6 lines 1-4 vehicle may be set in reverse, which indicates rotational direction of output. Col 8 lines 15-42, when below a max speed, and in a reverse driving mode, conditions may be met associated with a request for changed torque. When the conditions are met, the torque is changed to correspond with the request, as such the request includes reducing the effect of the prime mover for a respective 
Anderson teaches commanding a vehicle to output a change in throttle position based upon a detection of an unusual vehicle circumstance ([0428]). This may either increase or decrease the position of the throttle in relation to the position of the accelerator and therefore includes the resulting situation in which when the accelerator is pressed, a reduced torque is output by the engine, thereby reducing the range in the associated response of the prime mover, which is reducing the sensitivity of the accelerator and must result in higher sensitivity. Take for example the case in which the desired torque is 5%, as a less than desired torque is output, the corresponding accelerator input that would normally produce 5% now produced less than 5%, and therefore the range of inputs between 0% and 5% input are more precise and therefore have a higher resolution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control system of Wise, as already modified by Anderson, by further incorporating the teachings of Anderson, such that throttle output is adjusted with the corresponding accelerator input, resulting in both the cases of increasing and decreasing the throttle position with respect to the accelerator position, including under the conditions of Wise. 
The motivation to do so is that, as acknowledged by Anderson, such a system allows for ride harshness on rough roads ([0090]), which one of ordinary skill would have recognized improves the comfort of the driver and passengers.

In regards to claim 21, Wise, as modified by Anderson teaches the system of claim 16, wherein the controller is further structured to: 

Anderson teaches during deceleration events outputting a higher torque than the desired torque requested where the difference between the desired torque and the output torque is based at least in part on the actuator or rotor acceleration, and following this a lower than desired torque will be applied during acceleration both to counteract inertia ([0036], [0089], [0276]). This includes determining a deceleration event to be an unusual circumstance. Anderson also teaches detecting an unusual vehicle circumstance and commanding a change in the throttle position to mitigate the response ([0428]). This results in changing the associated response of the prime mover with the position of the accelerator pedal and serves to update positions by accounting for and mitigating unusual events, including deceleration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the powertrain control system of Wise by incorporating the teachings of Anderson, such that the response of the powertrain is higher than desired during deceleration, and this difference is determined based upon inertia and the detection of unusual circumstance. 
The motivation to do so is that, as acknowledged by Anderson, such a system allows for ride harshness on rough roads ([0090]), which one of ordinary skill would have recognized improves the comfort of the driver and passengers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 20180208175) teaches increasing an engine or motor generator to generate additional torque when maneuvering around an obstacle. 
Yokokawa et al. (US 20180203461) teaches adjusting the accelerator response based on roughness of a road surface. 
Doering et al. (US 20130291830) teaches a route look ahead sensor and adjusting torque to control wheel speed based on various determinations. 
Kim et al. (US 20090111641) teaches a four wheel drive vehicle that controls engine torque when adjusting the distribution of wheel force. 
Nada (US 7295918) teaches remapping torque output when the vehicle moves in the opposite direction of a driver intended direction to account for the movement of the vehicle. 
Hitt et al. (US 7288047) teaches adjusting a range of accelerator and throttle positions based on engine and transmission speeds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661